Exhibit 10.1

PROMISSORY NOTE

 

$3,509,337.00   October 1, 2007

FOR VALUE RECEIVED, the undersigned, Dynamic Health Products, Inc. (“Borrower”),
promises to pay to GeoPharma, Inc. (“Lender”) on or before April 6, 2008 (the
“Maturity date”), the principal sum of THREE MILLION FIVE HUNDRED NINE THOUSAND
THREE HUNDRED THIRTY SEVEN DOLLARS ($3,509,337.00) in such coin or currency of
the United States of America as at the time of payment shall be legal tender for
the payment of public and private debts, and to pay interest on the outstanding
principal sum hereof at the rate of 7.35% per annum on the unpaid principal
balance from October 1, 2007, until paid in full (the “Note”).

Borrower may repay all or any portion of the amount hereof without penalty at
any time and from time to time prior to the Maturity Date. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning November 6, 2007, with all subsequent interest payments
to be due on the same day of each month after that. The annual interest rate for
this Note is computed on a 365/360 basis; that is by applying the ratio of the
annual interest rate over a year of 360 days.

All payments shall be payable in lawful money of the United States of America in
immediately available funds at the office of the Lender or his assignee.

Borrower hereby waives presentment, demand for payment, notice of dishonor or
acceleration, protest and notice of protest, and any and all other notices or
demands in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

Borrower shall pay to the Lender such amounts as shall be sufficient to cover
the costs and expenses of such Lender, including reasonable attorneys’ fees,
costs and expenses incurred by the Lender in connection with the collection,
liquidation, enforcement and defense of the obligations of the Borrower to the
Lender hereunder.

This Note shall be binding upon Borrower and its successors and assigns and
shall inure to the benefit of the Lender and his successors and assigns. This
Note shall be governed as to validity, interpretation and effect by the laws of
the State of Florida, without giving effect to the conflicts of laws principles
thereof, irrespective of any form in which any action may be brought to enforce
or secure an interpretation of this Note and irrespective of the place of
business, address or domicile of Borrower or the Company.

An event of default shall be the nonpayment of the amount set forth herein when
the same shall have become due and payable. In such event, and at the option of
the Lender without demand or notice, all principal shall become immediately due
and payable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Promissory Note on the day
and year first above written.

 

DYNAMIC HEALTH PRODUCTS, INC. By:  

/s/ Cani I. Shuman

Name:   Cani I. Shuman Title:   Chief Financial Officer